Citation Nr: 0706617	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
pilonidal cyst, status post excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which denied service connection for a 
pilonidal cyst.  

In a July 2003 rating decision, during the pendancy of this 
appeal, the RO granted service connection for a pilonidal 
cyst, status post excision, with a 0 percent (non-
compensable) evaluation effective June 26, 2002.  In a 
September 2003 rating decision, the RO corrected the 
effective date for the grant of service connection for a 
pilonidal cyst, evaluated at 0 percent disabling, to July 26, 
2002, the date of receipt of the veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In the 
case of records held by a Federal department or agency, VA 
must make as many requests as are necessary to obtain 
relevant records, including service medical records, and may 
end its efforts only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile. 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  

During an August 2005 Board hearing, the veteran stated that 
he was seen at the VA Medical Center in Alexandria, Louisiana 
for weakened buttocks muscles, residual of his post-operative 
pilonidal cyst.  The veteran also reported pain and numbness 
around the area of the post-operative scar, and stated that 
he has scar tissue and nerve damage associated with his 
service-connected disability.  

The RO should obtain any outstanding VA medical records and 
associate them with the claims file dated since April 2004.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The veteran has not yet been afforded a VA examination to 
evaluate the current severity of his service-connected 
pilonidal cyst, status postoperative excision.  The Board 
finds that a VA examination is necessary for proper 
adjudication of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding 
treatment records from the VA Medical 
Center in Alexandria, Louisiana dated 
from April 2004 to the present and should 
associate them with the claims file.

2.  The veteran should be afforded a VA 
examination to assess the current 
severity of the veteran's pilonidal cyst, 
status post excision, to include an 
evaluation of any postoperative scars, 
associated nerve damage, muscle 
impairment (including of the buttocks 
muscles), and any other demonstrated 
functional impairment found to be 
etiologically related to his service-
connected status post pilonidal cyst.  If 
nerve or muscle damage is found to be 
associated with the disability at issue, 
the examiner should specifically identify 
the affected nerve and/or muscle group.  
The examiner should indicate whether 
there is injury to Muscle Group XVII, the 
degree of such injury and whether the 
veteran is able, without assistance 
including that rendered by his own hands 
or arms, to rise from a seated position 
and from a stooped position (fingers to 
toes position) and to maintain postural 
stability (the pelvis upon the head of 
the femur).  The claims folder should be 
made available to the examiner for review 
prior the examination.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or 


other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
